Wyly J.
The defendant, who was sued for $752 50, the amount of his State taxes for 1872, appeals from the judgment condemning him to pay said amount, with five per cent attorney’s fees and twenty-five per cent, per annum penalties, from fifteenth December, 1871.
*727The suit was brought in October, 1873, and the judgment was rendered on the second December following. It was therefore an error to allow a penalty, because until the fifteenth December, 1873, the defendant was not a delinquent taxpayer for the year 1872.
Because the defendant’s property was not accurately described on the tax roll is no reason wliv he should except to the suit or escape the payment of his taxes to the State. We think the court did not err in treating his exception as an answer and proceeding with the trial.
There was error, however, when the court permitted a witness at the trial i-o prove the contents of the tax roll in regard to tlie assessment of defendant’s property, because the roll itself was the best evidence of the tax due by defendant.
It is therefore ordered that the judgment, herein be annulled, and that this cause he remanded for new trial, and to be proceeded in according to law, appellee paying costs of appeal.
Rehearing refused.